 



Exhibit 10.22
United Chile LLC
12300 Liberty Boulevard
Englewood, CO 80112
Telephone: (303) 220-6600 ♦ Facsimile: 303-220-6691
December 22, 2006
Dear Mr.(Ms.) «Last»:
As a former employee of UnitedGlobalCom, Inc., working on Latin America matters
you were previously awarded phantom options (the “Old Phantom Options”) under
the UIH Latin America, Inc. Stock Option Plan (the “Old Plan”). As a result of a
restructuring on May 9, 2006 (the “May 2006 Transaction”), all then outstanding
Old Phantom Options were deemed to have been exercised and terminated pursuant
to the terms of the Old Plan and the applicable award agreement. Due to the
negative equity value of United Latin America, Inc. (formerly UIH Latin America,
Inc., “ULA”) at the time of the May 2006 Transaction, no value was associated
with the Old Phantom Options at that time.
We are writing to inform you of the decision of United Chile LLC (“United
Chile”) to offer benefits similar to those provided by the Old Phantom Options
to persons who held Old Phantom Options at the time of the May 2006 Transaction.
Subject to the terms and conditions of this letter agreement, you will be
eligible to receive payments from United Chile, which will be determined by
reference to the terms of those of your Old Phantom Options that were
outstanding and unexercised immediately prior to the time of the May 2006
Transaction, as modified by the terms of this letter agreement (the “United
Chile Synthetic Options”).
1. Background
     (a) May 2006 Transaction. At the time of the May 2006 Transaction, ULA’s
principal asset was its indirect ownership through United Chile of 80% of the
common stock of VTR GlobalCom S.A. (“VTR”). In the May 2006 Transaction, ULA
sold all of its equity interest in United Chile to UnitedGlobalCom, Inc., its
indirect parent company, for a promissory note. ULA also held the following
indirect interests in the following operating companies, none of which were
transferred in the May 2006 Transaction: 100% of the stock of Star GlobalCom
S.A. (“Peru”); 100% of the stock of UnitedGlobalCom do Brasil Telecom Ltda.
(“Brazil”) and 50% of the membership interests in MGM Networks Latin America LLC
(“MGM LA”). The total long-term liabilities of ULA at April 30, 2006 prior to
the May 2006 Transaction (excluding liabilities of the above operating companies
and ULA’s other subsidiaries) were indebtedness of $1,222,711,456 (of which
$809,912,249 was principal and $412,799,207 was accrued and unpaid interest) to
United Latin America Holdings, Inc. evidenced by a promissory note in the
original principal amount of $900 million (the “ULA Note”). United Chile did not
assume any of such long term liabilities of ULA in the May 2006 Transaction. As
of the date of this letter agreement, United Chile’s principal asset is its
direct and indirect 80% equity interest in VTR.

 



--------------------------------------------------------------------------------



 



     (b) Old Phantom Options. Schedule A sets forth the following terms of each
of your Old Phantom Options immediately prior to the May 2006 Transaction
(capitalized terms having the meaning provided in the Old Plan): number of
Shares, Phantom Option Price and expiration date (subject to earlier termination
in accordance with the Old Plan). The number of outstanding shares of common
stock of ULA at the time of the May 2006 Transaction was 20,409,000 (the “ULA
O/S Number”). Your Old Phantom Options were fully vested.
2. United Chile Synthetic Options.
     (a) Terms. Pursuant to this letter agreement, each Old Phantom Option
listed on Schedule A will be deemed to have been converted into a United Chile
Synthetic Option (i) with respect to a number of hypothetical shares of United
Chile common stock (each a “United Chile Share”), as if United Chile were a
corporation, equal to the number of Shares that were subject to such Old Phantom
Option, (ii) with a base price per share for purposes of determining the
increase in value of a United Chile Share (“Base Price”) equal to the Phantom
Option Price of such Old Phantom Option and (iii) with an expiration date
(subject to earlier termination or forfeiture as provided herein) the same as
the expiration date of such Old Phantom Option, all as set forth on Schedule A.
Each such United Chile Synthetic Option is deemed to be fully vested.
     (b) Exercise. Your United Chile Synthetic Options will be exercisable
during the period commencing on the date of your acceptance of this letter
agreement and ending at 5:00 p.m. Denver, Colorado time (“Close of Business”) on
the earlier of (i) the expiration date of such United Chile Synthetic Option and
(ii) the date of termination of such United Chile Synthetic Option determined in
accordance with paragraph 2(d) of this letter agreement (the “Term”). United
Chile Synthetic Options with the same expiration date may be exercised in full,
but not in part, at any time during their Term by delivering written notice to
United Chile in the form attached hereto as Exhibit A. Such United Chile
Synthetic Options will be deemed exercised on the date United Chile receives the
notice of exercise. If not exercised earlier, each United Chile Synthetic Option
will be deemed exercised in full immediately prior to the expiration of its
Term.
     (c) Payment. In compliance with Internal Revenue Code Section 409A
(“Section 409A”), no payments in connection with the exercise of a United Chile
Synthetic Option will be made prior to the expiration of its Term. Within
30 days following the last day of the Term of the United Chile Synthetic Option
exercised (or deemed exercised) by you, United Chile will deliver a lump sum
cash payment equal to the amount by which the Fair Market Value of a United
Chile Share (determined in accordance with paragraph 3 hereof) on the date of
exercise (or deemed exercise) exceeds the Base Price of such United Chile
Synthetic Option, less the amount required to be withheld under applicable
national, federal, state and local tax laws (the “Exercise Payment”). The
Exercise Payment will be deemed paid when payment is made by one of the
following means selected by United Chile: (i) by check payable to you in an
amount equal to the amount of the Exercise Payment, delivered personally to you
or at your direction or deposited in the United States mail addressed to you or
your nominee or

2



--------------------------------------------------------------------------------



 



(ii) by delivery of an amount equal to the Exercise Payment by electronic
transfer to your designated account. No interest will be credited to the
Exercise Payment for the period from the date of exercise through the payment
date. If your employment or consulting relationship with Liberty Global, Inc.
(“LGI”) and its direct or indirect majority-owned subsidiaries (“Subsidiaries”)
is terminated for cause, as determined by the Compensation Committee of LGI’s
Board of Directors (the “LGI Committee”), your right to any payment with respect
to your United Chile Synthetic Options will be automatically forfeited.
     (d) Forfeiture; Early Termination. If your employment or consulting
relationship with LGI and its Subsidiaries is terminated for cause, as
determined by the LGI Committee, your United Chile Synthetic Options will
thereupon be forfeited and become null and void for all purposes. Unless
otherwise determined by the LGI Committee, your United Chile Synthetic Options
shall terminate at the Close of Business on the date specified below if earlier
than the expiration date of such United Chile Synthetic Options:
          (i) If your employment or consulting relationship with LGI and its
Subsidiaries terminates during the Term because you become Disabled, as defined
in the Old Plan, your United Chile Synthetic Options will terminate on the first
Business Day following the expiration of the one-year period following
termination of such relationship;
          (ii) If you die while employed by or a consultant to LGI and its
Subsidiaries or within the 90-day period referred to in clause (iii) below, your
United Chile Synthetic Options will terminate on the first Business Day
following the expiration of the one-year period which began on the date of your
death; or
          (iii) If your employment or consulting relationship with LGI and its
Subsidiaries terminates for any reason other than for cause, Disability or
death, then your United Chile Synthetic Options will terminate on the first
Business Day following the expiration of the 90-day period which began on the
date of termination of such relationship
3. Valuation.
     (a) Consistent with the Old Plan, the “Fair Market Value” of a United Chile
Share is the price at which a willing seller, under no obligation to sell, would
sell and a willing buyer, under no obligation to buy, would buy a United Chile
Share, as determined by the LGI Committee in good faith. Such determination will
be made by the LGI Committee in a manner consistent with Section 8.4 of the Old
Plan with the following modifications:
          (i) References to UIH Latin America shall be deemed to be refer to
United Chile and references to the Board shall be deemed to refer to the LGI
Committee;

3



--------------------------------------------------------------------------------



 



          (ii) For purposes of determining the Fair Market Value of a United
Chile Share, the number of outstanding United Chile Shares will be deemed to be
the same as the ULA O/S Number.
          (iii) The long-term liabilities of United Chile will be deemed to
include an amount equal to the balance (including principal plus accrued but
unpaid interest) of the ULA Funding Amount deemed outstanding from time to time.
For this purpose, the “ULA Funding Amount” means an amount equal to (i)
$1,264,515,098 of which $809,912,249 represents principal (the “Principal
Amount”) and the balance represents interest deemed to have accrued thereon to
but excluding December 1, 2006, plus (ii) simple interest on the Principal
Amount deemed outstanding from time to time calculated at the rate of 10.75% per
annum (based on a 360-day year and actual days lapsed) from and including
December 1, 2006 until deemed paid in full. If United Chile shall at any time
distribute with respect to its membership interests assets or securities of
other persons (excluding cash distributions of the nature that would have been
excluded from the adjustment provisions of Section 4.3 of the Old Plan if made
by ULA) or evidences of indebtedness, then the fair market value of such assets,
securities or evidences of indebtedness shall be applied as of the date of such
distribution first to reduce the accrued and unpaid interest and then to reduce
the outstanding Principal Amount of the ULA Funding Amount.
          (iv) Except as provided in Section 8.4(a) of the Old Plan,
determination of the Fair Market Value of a United Chile Share will be made no
more than once every six months based on year ended December 31 and six-months
ended June 30 financial information.
     (b) The ULA Funding Amount is intended to be a proxy for the outstanding
indebtedness of ULA pursuant to the ULA Note at the time of the May 2006
Transaction, plus the interest that has or would have continued to accrue
thereon, reduced by $9,952,000 (the “Net Other Asset Value”). The Net Other
Asset Value is intended to represent the aggregate amount of the net proceeds
after taxes payable in cash of the deemed sale as of December 1, 2006 by ULA of
its entire interest in each of Peru, Brazil and MGM LA for their respective fair
market values determined in a manner consistent with the methodology in
Section 8.4(b) of the Old Plan or in accordance with the terms of a binding
contract of sale, as applicable, which amount is $24,776,000, reduced by the
negative working capital of ULA of $14,824,000 at November 30, 2006. The Net
Other Asset Value was applied to reduce accrued interest on the ULA Note in
determining the ULA Funding Amount.
4. Corporate Transaction.
     (a) In the event of (i) a merger or consolidation of United Chile with or
into an entity other than a Liberty Global Entity (as defined below) or any
event as a result of which United Chile ceases to be a Liberty Global Entity;
(ii) a merger or consolidation of VTR with or into another entity if after
giving effect thereto VTR ceases to be a Liberty Global Entity; (iii) the sale
or conveyance of the assets of United Chile as an entirety or

4



--------------------------------------------------------------------------------



 



substantially as an entirety (other than a sale or conveyance to a Liberty
Global Entity); or (iv) the dissolution or liquidation of United Chile, your
United Chile Synthetic Options will be automatically deemed exercised as of the
closing date of such transaction or, in the case of a dissolution or
liquidation, the date on which the resolutions to dissolve or liquidate are
adopted; provided that, if the event resulting in the deemed exercise of your
United Chile Synthetic Options does not qualify as a change in control within
the meaning of the regulations promulgated pursuant to Section 409A, then in
accordance with paragraph 2(c) hereof, any payment with respect to your United
Chile Synthetic Options will be made at the expiration of their Term.
     (b) In the event of a merger or consolidation of United Chile with or into
a Liberty Global Entity or the sale or conveyance of the property of United
Chile as an entirety or substantially as an entirety to a Liberty Global Entity,
the successor or continuing entity or transferee, as the case may be, will
assume the United Chile Synthetic Options then outstanding or substitute new
synthetic options therefor and make such new or assumed synthetic options as
nearly as may be practical equivalent to the United Chile Synthetic Options
immediately prior to such transaction as determined by the LGI Committee.
     (c) The term “Liberty Global Entity” as used in this paragraph 4 shall mean
LGI and any corporation, limited liability company or similar entity of which
LGI directly or indirectly owns equity interests representing more than 50% of
the voting power of all classes of equity interests of the entity which have the
right to vote generally on matters submitted to a vote of the equity holders of
that entity.
5. Section 409A.
     If you are a “specified employee,” as such term is defined in Section 409A
and determined as described below, any payments payable following termination of
your employment relationship (other than by reason of death or Disability, as
defined in the Old Plan) shall not be payable before the earlier of (i) the date
that is six months after your termination, (ii) the date of your death, or
(iii) the date that otherwise complies with the requirements of Section 409A.
You shall be deemed a “specified employee” for the twelve-month period beginning
on April 1 of a year if you are a “key employee” as defined in “Section 416(i)
of the Internal Revenue Code (without regard to Section 416(i)(5)) as of
December 31 of the preceding year.
     If any provision of this letter agreement would result in the imposition of
an applicable tax under Section 409A, you agree that such provision will be
reformed to avoid imposition of the applicable tax and no action taken to comply
with Section 409A shall be deemed to adversely affect your rights or benefits
hereunder.
6. Employment; Transferability
     (a) Nothing contained herein shall confer upon you any right with respect
to the continuation of your employment by, or consulting relationship with, LGI
or any of

5



--------------------------------------------------------------------------------



 



its Subsidiaries, or interfere in any way with the right of LGI or any of its
Subsidiaries, subject to the terms of any separate employment agreement or other
contract to the contrary, at any time to terminate such services or to increase
or decrease your compensation from the rate in existence at the date hereof.
Whether an authorized leave of absence, or absence in military or government
service, shall constitute a termination of service shall be determined by the
LGI Committee at the time.
     (b) The amount of any compensation received or deemed to be received by you
as a result of the exercise of a United Chile Synthetic Option shall not
constitute “earnings” or “compensation” with respect to which any other employee
benefits are determined, including, without limitation, benefits under any
pension, profit sharing, 401(k), life insurance or salary continuation plan.
     (c) No right or interest in your United Chile Synthetic Options shall be
assignable or transferable by you during your lifetime, either voluntarily or
involuntarily, or subjected to any lien, directly or indirectly, by operation of
law, or otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy. In the event of your death, your right to exercise your United Chile
Synthetic Options prior to the termination thereof in accordance with paragraph
2(d)(ii) and receive the Exercise Payment therefor will be transferable by will
or the laws of descent and distribution.
7. Withholding.
     United Chile shall withhold all amounts required to be withheld for
national, federal, state and local tax purposes from all payments to be made
with respect to your exercised United Chile Synthetic Options.
8. Determinations by the LGI Committee.
     All decisions and determinations made by the LGI Committee pursuant to this
letter agreement or with respect to the subject matter hereof shall be final,
binding and conclusive. Your rights and the obligations of United Chile
hereunder will be subject to such rules and regulations as the LGI Committee may
adopt from time to time.
9. Miscellaneous.
     (a) Severability. If any provision hereof is found to be illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
provisions hereof and this letter agreement shall be construed and enforced as
if such illegal or invalid provision had not been set forth herein.
     (b) Governing Law. This letter agreement will be governed by, and construed
in accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
letter agreement and irrevocably

6



--------------------------------------------------------------------------------



 



waives any objection to jurisdiction that such party may have based on
inconvenience of forum.
     (c) Notices. Unless United Chile notifies you in writing of a different
procedure, any notice or other communication to United Chile with respect to
this letter agreement will be in writing and will be delivered personally or
sent by United States first class mail, postage prepaid, overnight courier,
freight prepaid or sent by facsimile and addressed as follows:
United Chile LLC
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: General Counsel
Fax: 303-220-6691
Any notice or other communication to you with respect to this letter agreement
will be in writing and will be delivered personally, or will be sent by United
States first class mail, postage prepaid, to your address as listed in the
records of LGI and its Subsidiaries on the date hereof, unless United Chile has
received written notification from you of a change of address.
     (d) Amendment. Notwithstanding any other provision hereof, this letter
agreement may be supplemented or amended from time to time as approved by the
LGI Committee. Without limiting the generality of the foregoing, without your
consent, this letter agreement may be amended or supplemented from time to time
as approved by the LGI Committee (i) to cure any ambiguity or to correct or
supplement any provision herein which may be defective or inconsistent with any
other provision herein, or (ii) to add to the covenants and agreements of United
Chile for your benefit or surrender any right or power of United Chile reserved
to or conferred upon United Chile in this letter agreement, or (iii) to reform
the terms hereof as contemplated by paragraph 5 above, or (iv) to make such
other changes as United Chile, upon advice of counsel, determines are necessary
or advisable because of the adoption or promulgation of, or change in or of the
interpretation of, any law or governmental rule or regulation.
     (e) Entire Agreement. Upon acceptance by you, this letter agreement shall
constitute the entire agreement between you and United Chile regarding the
subject matter hereof. Your acceptance hereof constitutes your acknowledgement
that (i) the Old Plan and the Old Phantom Options and any and all claims or
rights you may have had with respect thereto have terminated and are of no
further force or effect and (ii) no promise or agreement not herein expressed
has been made to you by United Chile or any of its affiliates with respect to
the subject matter hereof or your Old Phantom Options. Only the specific
provisions of the Old Plan expressly referenced herein, and no other provision
thereof, may be considered in construing or interpreting this letter agreement.
This letter agreement, upon your acceptance hereof, will be binding upon and
inure to the benefit of the parties and their respective heirs and, in the case
of United Chile, successors and assigns. Subject to paragraph 4 hereof, United
Chile may assign this letter

7



--------------------------------------------------------------------------------



 



agreement and its rights and obligations hereunder to any entity acquiring all
or substantially all of its assets.
     (f) No Limitation on Transactions. Nothing contained herein shall limit the
right or power of United Chile or its member(s) to engage in any merger,
consolidation, sale or conveyance of assets, dissolution or liquidation or to
accomplish any other limited liability company act.
     (g) Acceptance. Your signature below will signify your acceptance of the
terms and conditions hereof. If you have not executed and returned this letter
agreement to United Chile by January 31, 2007, this letter agreement and the
United Chile Synthetic Options contemplated hereby will be null and void.
Sincerely,
UNITED CHILE LLC

             
By:
                     
 
  Name:   Elizabeth M. Markowski    
 
  Title:   Senior Vice President    

I hereby accept the United Chile Synthetic Options described in this letter
agreement and I agree to be bound by the terms of this letter agreement. I
understand and agree that all rights under the Old Plan and the Old Phantom
Options have been terminated. I hereby further agree that all the decisions and
determinations of the LGI Committee shall be final, binding, and conclusive.
EMPLOYEE

     
 
   
 
   
«First» «Last»
   

8



--------------------------------------------------------------------------------



 



SCHEDULE A
Old Phantom Options

          Shares   Phantom Option Price   Expiration Date
«ExercisableReleasable»   «Price»   «Expiration_Date»

United Chile Synthetic Options

          Shares   Base Price   Expiration Date «ExercisableReleasable»  
«Price»   «Expiration_Date»

9



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE OF
UNITED CHILE SYNTHETIC OPTIONS

     
TO:
  United Chile LLC, Legal Department
FROM:
  «First» «Last» (Grantee)
DATE:
   
 
   

     The undersigned hereby elects to exercise all, and not less than all,
United Chile Synthetic Options (“Synthetic Options”) having the same Expiration
Date currently held by the undersigned pursuant to, and subject to, the
provisions of the United Chile LLC Synthetic Option Letter Agreement dated
December 22, 2006 (the “Agreement”) relating to the following:
     1. Number of Shares: «ExercisableReleasable»
     2. Base Price of Synthetic Options: «Price»
     3. Expiration Date of Synthetic Options: «Expiration_Date»
     I understand that this Notice of Exercise applies to all Synthetic Options
held by me as Grantee under the Agreement that have the same Expiration Date and
will be effective upon receipt of this Notice of Exercise by United Chile LLC in
accordance with the provisions of Section 9(c) of the Agreement. I also
understand that upon my entitlement to payment under the terms of the Agreement,
United Chile LLC or an affiliate thereof will withhold any amounts required by
law for the payment of applicable taxes with respect to my exercise of Synthetic
Options hereunder. I understand that the terms of the Agreement will apply.

     
 
   
 
   
 
  Signature
 
   
 
  «First» «Last»
 
  «ID»
 
  «Address»
 
  «Address_1»
 
  «Email»

10